Exhibit 10.21

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT, dated as of February 5, 2007 (this “Agreement”),
is made and entered into by and between Shiloh Industries, Inc., a Delaware
corporation (the “Company”), and                                 
(“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is a director and/or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;

WHEREAS, the Company’s Certificate of Incorporation (the “Certificate”) provides
that the Company will indemnify its directors and officers to the fullest extent
permitted by law, and Indemnitee’s willingness to serve and/or willingness to
continue to serve as a director and/or officer of the Company is based in part
on Indemnitee’s reliance on such provisions; and

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the aforesaid
provisions of the Certificate, and in part to provide Indemnitee with specific
contractual assurance that the protection promised by such provisions will be
available to Indemnitee regardless of, among other things, any amendment to or
revocation of such provisions or any change in the composition of the Company’s
Board of Directors (the “Board”) or any acquisition or business combination
transaction relating to the Company, the Company wishes to provide in this
Agreement for the indemnification of and the advancement of expenses to
Indemnitee as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto hereby agree as follows:

1. Certain Definitions.

1.1. Claim. The term “Claim” shall mean any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation that Indemnitee in
good faith believes might lead to the institution of any such action, suit or
proceeding, whether civil, criminal, administrative, investigative or other.

1.2. Indemnifiable Event. The term “Indemnifiable Event” shall mean any actual
or asserted event or occurrence related to the fact that Indemnitee is or was a
director,



--------------------------------------------------------------------------------

officer, employee, agent, or fiduciary of the Company, or is or was serving at
the request of the Company as a director, officer, employee, trustee, agent, or
fiduciary of another corporation, partnership, joint venture, employee benefit
plan, trust, enterprise or other entity, or anything done or not done by
Indemnitee in any such capacity.

2. Basic Indemnification Arrangement.

(a) In the event Indemnitee was, is or becomes a party to or other participant
in, or is threatened to be made a party to or other participant in, a Claim
(other than an action by or in the right of the Company) by reason of (or
arising in whole or in part out of) an Indemnifiable Event, the Company shall
indemnify Indemnitee to the fullest extent permitted by law against any and all
costs, charges and expenses, including, without limitation, reasonable
attorneys’ fees and other fees and expenses, judgments, fines and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of any such attorneys’ fees and other
fees and expenses, judgments, fines or amounts paid in settlement) actually and
reasonably incurred by Indemnitee in connection with such Claim or any appeal
therefrom, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action, proceeding or investigation,
had no reasonable cause to believe his or her conduct was unlawful.

(b) In the event Indemnitee was, is or becomes a party to or other participant
in, or is threatened to be made a party to or other participant in, a Claim by
or in the right of the Company to procure a judgment in its favor by reason of
(or arising in whole or in part out of) an Indemnifiable Event, the Company will
indemnify Indemnitee to the fullest extent permitted by law against costs,
charges and expenses, including, without limitation, reasonable attorneys’ fees
and other fees and expenses, actually and reasonably incurred by Indemnitee in
connection with such Claim or any appeal therefrom, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company, except that no indemnification shall be made
in respect of any such Claim as to which Indemnitee shall have been adjudged to
be liable to the Company unless and only to the extent that the Court of
Chancery or the court in which such action, suit or proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such expenses which the Court of Chancery or such
other court shall deem proper.

(c) To the extent that the Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in defense of any Claim referred to in Sections 2(a) or 2(b) hereof,
Indemnitee shall be indemnified against costs, charges and expenses (including
reasonable attorneys’ fees and other fees and expenses) actually and reasonably
incurred by him or her in connection therewith.

(d) Subject to Section 3(a), any indemnification under Sections 2(a) and 2(b),
unless ordered by a court, shall be made by the Company only as authorized in
the



--------------------------------------------------------------------------------

specific case upon a determination that indemnification of the Indemnitee is
proper in the circumstances because Indemnitee has satisfied the applicable
standard set forth in Sections 2(a) and 2(b). Subject to Section 4(a), such
determination shall be made with respect to a person who is a director or
officer at the time of such determination (i) by a majority vote of the
disinterested directors who are not parties to such action, suit or proceeding
even though less than a quorum, or (ii) by a committee of such disinterested
directors designated by majority vote of such disinterested directors, even
though less than a quorum, or (iii) if there are not such disinterested
directors or if such disinterested directors direct, by independent legal
counsel in a written opinion, or (iv) by the stockholders of the Company (the
“Stockholders”) by a majority vote of Stockholders present at a meeting at which
a quorum is present. Independent legal counsel shall be designated by vote of a
majority of the disinterested directors; provided, however, that if the Board is
unable or fails to so designate, such designation shall be made by the
Indemnitee, subject to the approval of the Company which shall not be
unreasonably withheld. Independent legal counsel shall not be any person or firm
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Company or the
Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of such
independent legal counsel and to indemnify fully such counsel against costs,
charges and expenses, including, without limitation, attorneys’ fees and other
fees and expenses, actually and reasonably incurred by such counsel in
connection with this Agreement or the opinion of such counsel pursuant hereto.

(e) All expenses, including, without limitation, reasonable attorneys’ fees and
other fees and expenses, incurred by an officer or director in his or her
capacity as a director or officer of the Company in connection with a Claim
shall be paid by the Company in advance of the final disposition of such Claim
in the manner prescribed by Section 3(b) hereof.

3. Certain Procedures Relating to Indemnification and Advancement of Expenses.

(a) Except as otherwise permitted or required by the General Corporation Law of
the State of Delaware, as amended (the “DGCL”), for purposes of pursuing any
rights to indemnification under Sections 2(a), 2(b) or 4(a) hereof, as the case
may be, Indemnitee may, but shall not be required to, (i) submit to the entity
making the determination whether the Indemnitee is entitled to indemnification
(the “Determining Entity”) a written statement of request for indemnification
stating that he or she is entitled to indemnification hereunder and the basis
for asserting such a claim for indemnification; and (ii) present to the Company
reasonable evidence of all expenses for which payment is requested. Submission
of such a written statement to the Determining Entity shall create a rebuttable
presumption that the Indemnitee is entitled to indemnification under Sections
2(a), 2(b) or 4(a) hereof, as the case may be, and the Determining Entity shall
be deemed to have determined that Indemnitee is entitled to such indemnification
unless within thirty (30) calendar days after receipt of such written statement,
the Determining Entity shall determine (i) in the case of a determination made
by a majority vote of the disinterested directors who are not parties to such
suit, action or proceeding even though less than a quorum, (ii) in the case of a
determination made by a committee of disinterested directors by majority vote,
(iii) in the case of a determination made



--------------------------------------------------------------------------------

by independent legal counsel, in its judgment, or (iv) in the case of a
determination made by the Stockholders, by a vote of a majority of the
Stockholders present at a meeting of Stockholders entitled to vote thereon at a
meeting at which a quorum is present, in each case based upon clear and
convincing evidence (sufficient to rebut the foregoing presumption) that
Indemnitee is not entitled to indemnification and Indemnitee shall have received
notice within such thirty (30) calendar day period in writing of such
determination that Indemnitee is not so entitled to indemnification. The notice
to the Indemnitee specified in the preceding sentence shall disclose with
particularity the evidence in support of the Determining Entity’s determination.
The provisions of this Section 3(a) are intended to be procedural only and shall
not affect the right of Indemnitee to indemnification under this Agreement and
any determination by the Determining Entity that the Indemnitee is not entitled
to indemnification and any failure to make the payments requested in the written
statement for indemnification shall be subject to judicial review as provided in
Section 7 hereof.

(b) For purposes of determining whether to authorize advancement of expenses
pursuant to Section 2(e) hereof, Indemnitee shall submit to the Board a sworn
statement of request for advancement of expenses substantially in the form of
Exhibit 1 attached hereto and made a part hereof (the “Undertaking”), averring
that (i) he or she has reasonably incurred or will reasonably incur actual
expenses in connection with a Claim, and (ii) he or she undertakes to repay such
amount if it shall ultimately be determined that he or she is not entitled to be
indemnified by the Company under this Agreement or otherwise. For purposes of
requesting advancement of expenses pursuant to Section 4(b) hereof, Indemnitee
shall submit an Undertaking or such other form of request as he or she
determines to be appropriate (an “Expense Request”). Upon receipt of an
Undertaking or Expense Request, as the case may be, the Board shall within ten
(10) calendar days authorize immediate payment of the expenses stated in the
Undertaking or Expense Request, as the case may be, upon such terms and
conditions, if any, as the Board deems appropriate, whereupon and upon agreement
of the Indemnitee of such terms and conditions, such payments shall immediately
be made by the Company.

4. Indemnification for Additional Expenses.

(a) Pursuant to Section 145(f) of the DGCL, without limiting any right which
Indemnitee may have pursuant to Section 2 hereof, the Certificate, the By-Laws
of the Company (the “By-Laws”), the DGCL, any policy of insurance or otherwise,
but subject to the limitations on the maximum permissible indemnity which may
exist under applicable law at the time of any request for indemnity hereunder
determined as contemplated by this Section 4(a), the Company shall indemnify
Indemnitee against any amount which he or she is or becomes legally obligated to
pay relating to or arising out of any Claim because of any act, failure to act
or neglect or breach of duty, including any actual or alleged error,
misstatement or misleading statement, by reason of an Indemnifiable Event. The
payments which the Company is obligated to make pursuant to this Section 4(a)
shall include, without limitation, damages, judgments, settlements and charges,
costs, expenses, expenses of investigation and expenses of defense of legal
actions, suits, proceedings or claims, including reasonable attorneys’ fees, and
appeals therefrom, and expenses of appeal, attachment or similar bonds,



--------------------------------------------------------------------------------

including attorneys’ fees; provided, however, that the Company shall not be
obligated under this Section 4(a) to make any payment in connection with any
claim against Indemnitee:

 

  (i) to the extent of any fine or similar governmental imposition which the
Company is prohibited by applicable law from paying which results in a final,
nonappealable order; or

 

  (ii) to the extent based upon or attributable to Indemnitee gaining in fact a
personal profit to which he or she was not legally entitled, including, without
limitation, profits made from the purchase and sale by Indemnitee of equity
securities of the Company which are recoverable by the Company pursuant to
Section 16(b) of the Securities Exchange Act of 1934, and profits arising from
transactions in publicly traded securities of the Company which were effected by
Indemnitee in violation of Section 10(b) of the Securities Exchange Act of 1934,
including Rule 10b-5 promulgated thereunder.

The procedures set forth in Section 3(a) shall be available to the Indemnitee
for purposes of indemnification under this Section 4(a).

(b) Expenses, including, without limitation, reasonable attorneys’ fees and
other fees and expenses, incurred by Indemnitee in defending any actual or
threatened civil or criminal action, suit, proceeding or claim shall be paid by
the Company in advance of the final disposition thereof as authorized in
accordance with Section 3(b) hereof.

5. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines and amounts paid in settlement of a Claim but not,
however, for the total amount thereof, the Company will nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including, without limitation, dismissal without
prejudice, Indemnitee shall be indemnified against all costs, charges and
expenses, including, without limitation, reasonable attorneys’ fees and other
fees and expenses, incurred in connection therewith.

6. No Presumption. For purposes of this Agreement, the termination of any Claim
by judgment, order, settlement (whether with or without court approval), or
conviction, or upon a plea of nolo contendere or its equivalent, will not create
a presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

7. Enforcement.



--------------------------------------------------------------------------------

(a) If a claim for indemnification made to the Company is not paid in full by
the Company within thirty (30) calendar days after a written claim has been
received by the Company, the Indemnitee may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claim.

(b) In any action brought under Section 7(a) hereof, it shall be a defense to a
claim for indemnification pursuant to Sections 2(a) or 2(b) hereof (other than
an action brought to enforce a claim for expenses incurred in defending any
proceeding in advance of its final disposition where the Undertaking, if any is
required, has been tendered to the Company) that the Indemnitee has not met the
standards of conduct which make it permissible under the DGCL for the Company to
indemnify the Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Company. Neither the failure of the Company, including
the disinterested directors, the committee of disinterested directors,
independent legal counsel or the Stockholders, to have made a determination
prior to commencement of such action that indemnification of the Indemnitee is
proper in the circumstances because he or she has met the applicable standard of
conduct set forth in the DGCL, nor an actual determination by the Company,
including the disinterested directors, the committee of disinterested directors,
independent legal counsel or the Stockholders, that the Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct.

(c) It is the intent of the Company that the Indemnitee not be required to incur
the expenses associated with the enforcement of his or her rights under this
Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee
that the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any action, suit
or proceeding designed (or having the effect of being designed) to deny, or to
recover from, the Indemnitee the benefits intended to be provided to the
Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee from
time to time to retain counsel of his or her choice, at the expense of the
Company as hereinafter provided, to represent the Indemnitee in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. Regardless of the outcome
thereof, the Company shall pay and be solely responsible for any and all costs,
charges and expenses, including, without limitation, reasonable attorneys’ and
other fees and expenses, reasonably incurred by the Indemnitee (i) as a result
of the Company’s failure to perform this Agreement or any provision thereof, or
(ii) as a result of the Company or any person contesting the validity or
enforceability of this Agreement or any provision thereof as aforesaid.

8. Non-Exclusivity and Severability.

(a) The rights of Indemnitee hereunder will be in addition to any other rights
Indemnitee may have under the Certificate, the By-Laws or the DGCL or otherwise;
provided, however, that to the extent that Indemnitee otherwise would have any
greater right



--------------------------------------------------------------------------------

to indemnification under any provision of the Certificate as in effect on the
date hereof, Indemnitee will be deemed to have such greater right hereunder;
and, provided further, that to the extent that any change is made to the DGCL
(whether by legislative action or judicial decision), the Certificate and/or the
By-Laws which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. The Company will not adopt any amendment to the
Certificate or the By-Laws the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under the Certificate, the
By-Laws, the DGCL, or otherwise as applied to any act or failure to act
occurring in whole or in part prior to the date upon which the amendment was
approved by the Company’s Board of Directors and/or its Stockholders, as the
case may be.

(b) If any provision of this Agreement or the application of any provision
hereof to any person or circumstance is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
to any other person or circumstance will not be affected, and the provision so
held to be invalid, unenforceable or otherwise illegal will be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid or
legal.

9. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
will be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer.

10. Allowance for Compliance with Commission Requirements. Indemnitee
acknowledges that the Securities and Exchange Commission (the “Commission”) has
expressed the opinion that indemnification of directors and officers from
liabilities under the Securities Act of 1933 (“Act”) is against public policy as
expressed in the Act and is, therefore, unenforceable. Indemnitee hereby
acknowledges and agrees that it will not be a breach of this Agreement for the
Company to undertake with the Commission in connection with the registration for
sale of any shares or other securities of the Company from time to time that, in
the event a claim for indemnification against such liabilities (other than the
payment by the Company of expenses incurred or paid by a director or officer of
the Company in the successful defense of any action, suit or proceeding) is
asserted in connection with such shares or other securities being registered,
the Company will, unless in the opinion of its counsel the matter has been
settled by controlling precedent, submit to a court of competent jurisdiction
the question of whether or not such indemnification by the Company is against
public policy as expressed in the Act and the Company will be governed by the
final adjudication of such issue. Indemnitee further agrees that such submission
to a court of competent jurisdiction shall not be a breach of this Agreement.

11. Subrogation. In the event of payment under this Agreement, the Company will
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities. Indemnitee will
execute all papers reasonably required and will do everything that may be
reasonably necessary to secure such rights and enable the Company effectively to
bring suit to enforce such rights, including all of



--------------------------------------------------------------------------------

Indemnitee’s reasonable costs and expenses, including attorneys’ fees and
disbursements, to be reimbursed by, or at the option of Indemnitee advanced by,
the Company.

12. No Duplication of Payments. The Company will not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, the Certificate, the By-Laws or otherwise) of the
amounts otherwise indemnifiable hereunder.

13. Successors and Binding Agreement.

(a) The Company will use reasonable efforts to require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including, without limitation, any
person acquiring directly or indirectly all or substantially all of the business
or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for purposes of this Agreement), but this Agreement will not otherwise
be assignable, transferable or delegable by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributes and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto may,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
13(a) and 13(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by Indemnitee’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 13(c), the Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.

14. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of any Claim relating to an Indemnifiable Event (each
a “Proceeding”), if a claim is to be made against the Company under this
Agreement, Indemnitee shall notify the Company of the commencement thereof, but
the delay or omission to so notify the Company shall not relieve the Company
from any liability which it may have to Indemnitee under this Agreement, except
to the extent the Company is materially prejudiced by such delay or omission.
With respect to any such Proceeding of which Indemnitee notifies the Company of
the commencement:

(a) The Company shall be entitled to participate therein at its own expense;



--------------------------------------------------------------------------------

(b) The Company shall be entitled to assume the defense thereof, jointly with
any other indemnifying party similarly notified, with counsel selected by the
Company and approved by Indemnitee, which approval shall not unreasonably be
withheld. After notice from the Company to Indemnitee of the Company’s election
to assume such defense, the Company shall not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof except as otherwise provided below.
Indemnitee shall have the right to employ his own counsel in such Proceeding,
but the fees and expenses of such counsel incurred after notice from the Company
of its assumption of such defense shall be the expenses of Indemnitee unless
(i) the employment of such counsel by Indemnitee has been authorized by the
Company, (ii) Indemnitee, upon the advice of counsel, shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of such defense, or (iii) the Company has not in fact
employed counsel to assume such defense, in any of which cases the fees and
expenses of such counsel shall be the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which Indemnitee, upon the advice of counsel, shall have
made the conclusion described in (ii), above. In the event the Company assumes
the defense of any Proceeding as provided in this Section 14, the Company may
defend or settle such Proceeding as it deems appropriate; provided, however, the
Company shall not settle any Proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent, which
consent shall not be unreasonably withheld.

(c) The Company shall not be required to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding without the
Company’s written consent, which consent shall not be unreasonably withheld.

(d) Indemnitee shall cooperate with the Company in all ways reasonably requested
by it in connection with the Company fulfilling its obligations under this
Agreement.

15. Notices. For all purposes of this Agreement, all communications, including,
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five (5) calendar days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or one (1) business day after having been
sent for next-day delivery by a nationally recognized overnight courier service
such as Federal Express or UPS or DHL, addressed to the Company, to the
attention of the Chief Financial Officer and the Chief Executive Officer of the
Company, at its principal executive office and to Indemnitee at Indemnitee’s
principal resident as shown in the Company’s most current records, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address will be effective
only upon receipt.

16. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantial laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.



--------------------------------------------------------------------------------

The Court of Chancery is hereby vested with exclusive jurisdiction to hear and
determine all actions for advancement of expenses or indemnification brought
under this Agreement.

17. Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

18. Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SHILOH INDUSTRIES, INC. By:  

 

Name:   Title:   INDEMNITEE:

 

[Name]



--------------------------------------------------------------------------------

Exhibit 1

UNDERTAKING

 

STATE OF  

 

    )       ) SS: COUNTY OF  

 

    )

I,                                 , being first duly sworn do depose and say as
follows:

1. This Undertaking is submitted pursuant to the Indemnification Agreement,
dated as of                     , 20    , between Shiloh Industries, Inc. (the
“Company”), a Delaware corporation and the undersigned.

2. I am requesting advancement of certain costs, charges and expenses which I
have incurred or will incur in defending an actual or pending civil or criminal
action, suit, proceeding or claim.

3. I hereby undertake to repay this advancement of expenses if it shall
ultimately be determined that I am not entitled to be indemnified by the Company
under the aforesaid Indemnification Agreement or otherwise.

4. The costs, charges and expenses for which advancement is requested are, in
general, all expenses related to                                 .

 

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this              day of                     , 20    .

 

 

[Seal]

My commission expires the              day of                     , 20    .